Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      31-MAR-2022
                                                      02:49 PM
                                                      Dkt. 92 OGMR
              SCWC-XX-XXXXXXX and SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________

                   PRUDENTIAL LOCATIONS, LLC,
                 Respondent/Plaintiff-Appellant,

                               vs.

                LORNA GAGNON and PRESTIGE REALTY
                GROUP LIMITED LIABILITY COMPANY,
    Petitioners/Defendants/Cross-Claim Defendants-Appellees,

                               and

               RE/MAX LLC and LORRAINE CLAWSON,
            Respondents/Defendants/Cross-Claimants/
               Third-Party Plaintiffs-Appellees,

                               and

                          KEVIN TENGAN,
           Respondent/Third-Party Defendant-Appellee.
 ________________________________________________________________

        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-XX-XXXXXXX & CAAP-XX-XXXXXXX; CIV. NO. 13-1-2328)

 ORDER GRANTING APPELLEES LORNA GAGNON AND PRESTIGE REALTY GROUP
  LIMITED LIAB[I]LITY COMPANY’S MOTION FOR CLARIFICATION OF THE
 OPINION OF THE COURT BY MCKENNA, J., FILED ON FEBRUARY 17, 2022
     (By: McKenna, Wilson, JJ., and Circuit Judge Morikawa)

    Upon consideration of Appellees Lorna Gagnon and Prestige

Realty Group Limited Liab[i]lity Company’s Motion for

Clarification of the Opinion of the Court by McKenna, J., filed
on February 17, 2022, filed February 28, 2022 (the “motion”),

and the attachments thereto;

    IT IS HEREBY ORDERED that the motion is granted and an

amended opinion changing only the final paragraph of the opinion

shall issue.

    DATED:     Honolulu, Hawaiʻi, March 31, 2022.
                                /s/   Sabrina S. McKenna

                                /s/   Michael D. Wilson

                                /s/   Trish K. Morikawa




                                  2